IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF
NEW YORK,
Plaintiff,

vy. Civil Action No. 3:13cv808
SYMANTEC CORPORATION,

Defendant.

MEMORANDUM OPINION
“The Inter Partes Review Opinion”

This matter comes before the Court on four motions filed by the Plaintiff the Trustees of
Columbia University in the City of New York’s (“Columbia”):

l. the Motion for Partial Summary Judgment! Regarding Inter Partes Review
Estoppel (the “Partial Summary Judgment Motion”),” (ECF No. 198);?

 

' Local Rule of Civil Procedure 56(C) states that “[u]nless permitted by leave of Court, a
party shall not file separate motions for summary judgment addressing separate grounds for
summary judgment.” E.D. Va. Loc. Civ. R. 56(C). On October 5, 2018, the Court granted
Columbia leave to file the instant motion without prejudice to its ability to file an additional
motion for summary judgment. (ECF No. 197.)

2 Federal Rule of Civil Procedure 56(a), which governs when a federal court may grant
summary judgment, provides, in pertinent part:

A party may move for summary judgment, identifying each claim or defense—or
the part of each claim or defense—on which summary judgment is sought. The
court shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter
of law.

Fed. R. Civ. P. 56(a).

3 Defendant Symantec Corporation (“Symantec”) responded to the Partial Summary
Judgment Motion, (ECF No. 203), and Columbia replied, (ECF No. 211).
2. the November 9, 2018 Motion for Leave to File Supplemental Authority (the
“First Motion to File Supplemental Authority”), (ECF No. 223);

3. the February 4, 2019 Motion for Leave to File Supplemental Authority (the
“Second Motion to File Supplemental Authority”), (ECF No. 240); and,

4. the May 9, 2019 Motion for Leave to File Supplemental Authority (the “Third
Motion to File Supplemental Authority”), (ECF No. 243).

The Court heard oral argument on the Partial Summary Judgment Motion and the matter
is ripe for disposition. The Court exercises jurisdiction pursuant to 28 U.S.C. § 1331.4 For the
reasons that follow, the Court will grant the Motion for Partial Summary Judgment, which will
preclude Symantec from supporting its invalidity affirmative defense with the dozens of grounds
of invalidity it previously raised in its invalidity contentions, but chose not to assert in its
petitions for inter partes review before the PTAB.°* For ease of reference, the Court will
occasionally refer to this opinion and accompanying order as the “Inter Partes Review Opinion,”

and the companion memorandum opinion and order as the “Markman Opinion.”

 

4 “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

> Symantec does not oppose the First Motion to File Supplemental Authority, (ECF No.
223), and did not respond to either the Second Motion to File Supplemental Authority, (ECF No.
240), or the Third Motion to File Supplemental Authority, (ECF No. 243). Given that the cases
cited in the three motions present persuasive authority, the Court will grant the motions, and
allow Columbia to file its supplemental authority.

2
I. Procedural Background®

A. Litigation Prior to Inter Partes Review

On December 24, 2013, Columbia filed an Amended Complaint alleging that Symantec’s
Norton Antivirus software infringed on six patents’ owned by Columbia, only two of which
remain at issue. (ECF No. 12.) Columbia also raised five claims for relief arising out of one
patent owned by Symantec, which Columbia believes Symantec unlawfully obtained.? (ECF No.

12.) On January 14, 2014, Symantec answered.? (ECF No. 20.) In its Answer, Symantec

 

6 In recounting the factual history on a motion for summary judgment, the Court will
view the undisputed facts and all reasonable inferences therefrom in the light most favorable to
Symantec, the nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)
(citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970)). For purposes of the instant
motion, the Court need not rely on any substantive allegations in the Amended Complaint.
Rather, the Court may resolve the instant Summary Judgment Motion based only on the
undisputed procedural history.

7 These six patents included: (1) Patent No. 7,487,544 (the “544 Patent”); (2) Patent No.
7,979,907 (the “907 Patent’); (3) Patent No. 7,448,084 (the “084 Patent”); (4) Patent No.
7,913,306 (the “306 Patent”); (5) Patent No. 8,074,115 (the “115 Patent”); (6) Patent No.
8,601,322 (the “322 Patent”). (See Am. Compl. § 1.) The United States Court of Appeals for the
Federal Circuit described the patents as follows:

The patents can be grouped into three families. The []544 and []907 patents share
the same specification and relate to detecting malicious email attachments. The
[]084 and []306 patents share the same specification, and relate to a method for
detecting intrusions in the operation of a computer system. The []115 and the
[]322 patents also share a specification and relate to detecting anomalous program
executions.

Trs. of Columbia Univ. in the City of New York v. Symantec Corp., 811 F.3d 1359, 1362
(Fed. Cir. 2016). Of these six patents, only the claims relating to the 115 Patent and the
322 Patent remain before the Court.

8 These claims relate to Patent No. 8,549,643 (the “643 Patent”), which belongs to
Symantec. The Court has stayed Columbia’s challenges to the 643 Patent.

* On that same day, Symantec moved to dismiss Columbia’s seventh, eighth, and ninth
claims for relief (the “Motion to Dismiss”). (ECF No. 18.) These claims allege causes of action
for fraudulent concealment, unjust enrichment, and conversion pertaining to the 643 Patent. (/d.)
On April 2, 2014, the Court denied the Motion to Dismiss. (ECF No. 68.) Columbia’s seventh,

3
asserted several defenses, including that it did not infringe on Columbia’s patents and that the
patent claims in Columbia’s patents do not constitute valid patent claims.!°

On February 27, 2014, the Court held a pretrial conference. On March 5, 2014, the Court
issued a scheduling and pretrial order, which scheduled the trial for January 5-16, 2015. (ECF
No. 54.) On March 17, 2014, following a joint request from Columbia and Symantec, the Court
entered an order setting the deadlines to file infringement and invalidity contentions. (ECF No.
56.) In that order, the Court ordered Symantec to provide Columbia “a list of al/ prior art on
which it relies and a complete and detailed explanation of what it alleges the prior art shows and
how that prior art invalidates the claims asserted by plaintiff.” (Mar. 17, 2014 Order 4 5
(emphasis added), ECF No. 56.) On May 12, 2014, Symantec served this list—its invalidity
contentions—on Columbia.

In its invalidity contentions, Symantec identified dozens of prior art that allegedly
rendered both the 115 and 322 patents invalid, including 10 patents, 43 printed publications, and

the systems DIDUCE and ReVirt.'' (id. 7-8.) With regard to the DIDUCE and ReVirt systems,

 

eighth, and ninth claims for relief remain at issue in this case, but the Court stayed those claims
in 2014.

'0 Based on the Court’s decision in this Inter Partes Review Opinion, Symantec may no
longer support its invalidity affirmative defense with the dozens of grounds of invalidity
identified in its invalidity contentions, but that it chose not to assert in its petitions for inter
partes review before the PTAB. Symantec asserts other defenses, which remain before the
Court: limitation on damages and recovery, dedication to the public, no entitlement to an
injunction or other equitable relief, unavailability of enhanced damages, unavailability of unjust
enrichment, unavailability of conversion, and preemption by federal patent law.

'! Symantec identified the same prior art as rendering both the 115 Patent and the 322
Patent invalid.
Symantec included two articles—a 2002 article by Sudheendra Hangal and a 2002 article by
George Dunlap—and source code publicly available on the Internet.'? (/d. 8.)

On October 7, 2014, following briefing and a hearing,'? the Court issued a Claim
Construction Order. (ECF No. 123.) Columbia then filed a Motion for Clarification of Claim
Construction Order (the “Motion for Clarification”). (ECF No. 128.) Specifically, Columbia
asked that the Court clarify the meanings of the phrase “probabilistic model of normal computer
system usage” as used in the 084 Patent and the 306 Patent, and the word “anomalous” as used in
the 115 Patent and the 322 Patent. (Mem. Supp. Mot. Clarification 2-3, ECF No. 129.) On
October 23, 2014, the Court issued its Clarified Claim Construction Order. (ECF No. 146.)

Ten days later, based on the Court’s 2014 Clarified Claim Construction Order, Columbia
and Symantec jointly moved the Court to issue final judgment pursuant to Federal Rules of Civil
Procedure 54(b)'4 as to Columbia’s first through sixth claims for relief and staying the case as to
its seventh through eleventh claims. (Jt. Mot. Entry Final J. 1-2, ECF No. 148.) The parties
specifically asked the Court to enter “judgment of non-infringement on all asserted claims and
[to] find[] . . . invalidity for indefiniteness of claims 1 and 16 of the []544 [P]atent.” Trs. of
Columbia Univ., 811 F.3d at 1362. On November 4, 2014, the Court entered the partial final

judgment requested by Columbia and Symantec. (ECF No. 150.)

 

12 In its Opposition to the Summary Judgment Motion, Symantec disputes “that source
code is a ‘printed publication.’” (Resp. Summ. J. Mot. 3, ECF No. 203.) As discussed later, this
one sentence assertion does not suffice to create a genuine dispute of material fact that would
prevent the Court from granting summary judgment.

'3 Today’s Markman Opinion concludes that, as requested by Symantec, this case
requires additional claim construction briefing and an additional Markman hearing as to both
terms requested by Symantec. The Court assumes familiarity with the Markman Opinion.

'4 Federal Rule of Civil Procedure 54(b) provides: “When an action presents more than
one claim for relief... the court may direct entry of a final judgment as to one or more, but
fewer than all, claims... only if the court expressly determines that there is no just reason for
delay.” Fed. R. Civ. P. 54(b).
B. First Appeal to the Federal Circuit: Claim Construction Orders

Approximately one week later, having seemingly lost its case in this Court, Columbia
filed its Notice of Appeal to the Federal Circuit and appealed the Court’s November 4, 2014
Partial Final Judgment Order, (ECF Nos. 150, 151), the Court’s original Claim Construction
Order, (ECF No. 123), and the Court’s Clarified Claim Construction Order, (ECF No. 146).
(Notice Appeal 1, ECF No. 152.) In a 2016 opinion, the Federal Circuit affirmed in part, and
reversed and remanded in part, the Court’s claim construction orders. See Trs. of Columbia
Univ., 811 F.3d at 1371. Specifically, the Federal Circuit upheld the judgment of non-
infringement as to the 544, 907, 084, and 306 patents. Jd. at 1366-67, 1369. With regard to the
115 and 322 patents, the Federal Circuit vacated the Court’s clarified construction of the term
“anomalous,” reversed the Court’s judgment as to those two patents, and remanded for
proceedings consistent with the Federal Circuit’s opinion. /d. at 1370-71.

This appellate process left only Columbia’s causes of action as to the 115 and 322 patents
pending in this district court. Columbia’s seventh through eleventh claims for relief that concern
Symantec’s 643 Patent, stayed by the Court in 2014, also remain pending before the Court.

C. The Inter Partes Review Proceedings

On December 5, 2014, after the Court issued its partial final judgment order and while
the Federal Circuit considered Columbia’s appeal from that order, Symantec (which prevailed
below) filed petitions with the Patent Trial and Appeal Board (“PTAB”) of the United States

Patent and Trademark Office (“PTO”) requesting, in relevant part, inter partes review" of the

 

!5 The United States District Court for the Eastern District of Wisconsin has described the
inter partes review process in succinct terms:

[A] procedure introduced by the [Leahy-Smith America Invents Act] in
which the PTAB may review the patentability of one or more claims in a patent.
See 35 U.S.C. §§ 311-319. A party may request that the PTAB institute [inter

6
115 and 322 patents at issue in the litigation.'® (Notice Pets. Inter Partes Review 1, ECF No.
158.) Thus, two avenues of additional proceedings—one started by each party—commenced at
approximately the same time. As did this Court’s 2014 Claim Construction Orders, Symantec’s
inter partes review proceedings reached the Federal Circuit. The Federal Circuit’s inter partes
review decision, however, took two years longer than its order discussing this Court’s 2014
Claim Construction Orders. Compare Trs. of Columbia Univ. in the City of New York v.
Symantec Corp., 811 F.3d 1359 (Fed. Cir. 2016), with Trs of Columbia Univ. in the City of New

York v. Symantec Corp., 714 Fed. App’x 1021 (Fed. Cir. 2018).

 

partes review] in order to establish that some identified claims are invalid under
Sections 102 or 103. /d. § 311(a)+(b). The petitioner must rely “only on .. . prior
art consisting of patents or printed publications.” /d. § 311(b). If the PTAB
decides to institute [inter partes review], the proceeding is conducted before a
panel of three administrative patent judges. /d. §§ 6(a)-{(c), 311. The panel then
issues a decision, after hearing argument from both sides, as to whether the claims
in question are invalid.

[Inter partes review] was created “to establish a more efficient and
streamlined patent system that will improve patent quality and limit unnecessary
and counterproductive litigation costs” and “to create a timely, cost-effective
alternative to litigation.” Changes to Implement Inter Partes Review Proceedings,
Post—Grant Review Proceedings, and Transitional Program for Covered Business
Method Patents, 77 Fed. Reg. 48680-01 (Aug. 12, 2012) (codified at 37 C.F.R.
§§ 42.100 et seq.). For present purposes, the most important streamlining effect
of [inter partes review] is to estop the unsuccessful petitioner from raising in a
later district court action “any ground that the petitioner raised or reasonably
could have raised during that inter partes review.” 35 U.S.C. § 315(e)(2).

Milwaukee Elec. Tool Corp. v. Snap-On Inc., 271 F. Supp. 3d 990, 1026-27 (E.D. Wis. 2017).

16 Symantec sought inter partes review for all six patents at issue in this case, but the
Court discusses inter partes review only as it relates to the two remaining patents: the 115 Patent
and the 322 Patent.
Despite having identified dozens of grounds of invalidity while before the District Court
as to both the 115 and 322 patents,'’ Symantec plucked only a few of those grounds to assert in
its petitions for inter partes review before the PTAB. Specifically, in its petition seeking inter
partes review of the 115 Patent, Symantec asserted only three grounds of invalidity. (Mem.
Supp. Summ. J. Mot. 9, ECF No. 199.) Similarly, in its petition relating to the 322 Patent,
Symantec asserted only two grounds of invalidity. (/d.)

On July 1, 2015, the PTAB construed the terms in the patent claims pursuant to their

0918

“broadest reasonable construction”’” and fully instituted inter partes review on all of Symantec’s

 

'7 In its 2014 Invalidity Contentions, served on Columbia while proceeding before the
District Court, Symantec identified as grounds of invalidity 10 patents, 43 printed publications,
and the prior art systems, DIDUCE and ReVirt. (Mem. Supp. Summ. J. Mot. 7-8.) Symantec
contended that these same grounds of invalidity rendered both the 115 and 322 patents invalid.

'8 When a district court construes a patent term, it must consider “three primary sources:
the claims, the specification, and the prosecution history.” Contentguard Holdings, Inc. v.
Amazon.com, Inc., Nos. 2:13cv1112, 2:14cv61, 2015 WL 8073722, at *3 (E.D. Tex. Mar. 20,
2015) (citing Markman v. Westview Instruments, Inc., 52 F.3d 967, 970-71 (Fed. Cir. 1995) (en
banc), aff'd, 517 U.S. 370 (1996)). After considering these sources, the district court assigns the
term “[t]he construction that stays true to the claim language and most naturally aligns with the
patent’s description of the invention.” Jd. at *4 (quoting Phillips v. AWH Corp., 415 F.3d 1303,
1316 (Fed. Cir. 2005) (en banc)). In contrast, when conducting an inter partes review, the PTAB
construes terms pursuant to their “broadest reasonable construction,” a different standard than
the one applied in the district court. See SkyHawke Techs., LLC v. Deca Int'l Corp., 828 F.3d
1373, 1376 (Fed. Cir. 2016).

In its Final Written Decision regarding the 115 Patent, PTAB stated that “[iJn [the]
Decision to Institute, we determined the broadest reasonable construction of anomalous is:
‘deviation/deviating from a model of typical computer system usage.’” Symantec Corp. v. The
Trs. of Columbia Univ. in the City of New York, No. IPR2015-00375, 6 (P.T.A.B. June 30, 2016)
(the 115 Patent decision) (ECF No. 180-1). Further, it stated “[w]e specifically recognized that
the [s]pecification contemplates that ‘attack data’ may be used to build the model used as a
baseline for comparison to identify anomalous behavior.” /d. In its Final Written Decision
regarding the 322 Patent, PTAB provided the same definition. Symantec Corp. v. The Trs. of
Columbia Univ. in the City of New York, No. IPR2015-00377, 5 (P.T.A.B. June 30, 2016) (the
322 Patent decision) (ECF No. 180-2).
asserted grounds of invalidity.!? (/d.) On June 30, 2016, the PTAB issued separate final written
decisions—one as to the 115 Patent and one as to the 322 Patent. In these decisions, PTAB
found that Symantec proved that certain claims of the 115 Patent and the 322 Patent could not be
patented but failed to meet that standard as to other patent claims.”

D. The Second Federal Circuit Appeal: Inter Partes Review Appeal

 

On August 5, 2016, Columbia and Symantec jointly requested a one-year stay in the case
pending before this Court to allow the Parties to appeal to the Federal Circuit the PTAB’s inter
partes review decisions concerning the 115 and 322 patents. (ECF No. 167.) On appeal, in an
assessment separate from its 2016 decision regarding this Court’s Claim Construction Orders, in
2018 the Federal Circuit affirmed PTAB’s decisions as to the validity of the patent claims in the
115 and 322 patents in all respects. Trs. of Columbia Univ. in the City of New York v. Symantec
Corp., 714 F. App’x 1021, 1022 (Fed. Cir. 2018).?!

E. The Current Posture of the Case

Following both the appeal from this Court’s prior orders and the appeal from the PTAB’s

inter partes review decisions, only three patents remain at issue: the 115 Patent, the 322 Patent,

 

'9 By fully instituting Symantec’s request for inter partes review as to the 115 and 322
patents, PTAB considered all grounds of invalidity that Symantec asserted in its petitions to
institute inter partes review. See SAS Inst., Inc. v. lancu, 138 S. Ct. 1348, 1354 (2018).

20 Specifically, PTAB found 12 claims of the 115 Patent patentable: claims 2, 9, 10, 12,
19, 20, 23, 30, 31, 33, 40, and 41. (Mem. Supp. Summ. J. Mot. 9.) It also found 6 claims of the
322 Patent patentable: claims 2, 8, 11, 17, 25, and 27. (/d.) PTAB concluded that Symantec
succeeded in showing that Columbia could not lawfully patent the remaining 30 claims in the
115 Patent and the remaining 21 claims in the 322 Patent in light of the asserted prior art.
Neither Columbia nor Symantec disputes that the PTAB’s decisions as to the patentability of the
115 Patent and the 322 Patent narrowed the claim terms before this Court.

21 The Federal Circuit addressed the PTAB’s inter partes review decisions as to the 115
Patent and the 322 Patent in a single opinion. See Trs. of Columbia Univ., 714 F. App’x at 1022.

9
and the 643 Patent.2? Only those twelve patent claims in the 115 Patent and six patent claims in
the 322 Patent that the PTAB found valid remain.

After the issuance of the Federal Circuit’s 2018 mandate regarding the PTAB’s inter
partes review decisions as to the 115 and 322 patents, Columbia filed an unopposed Motion to
Reopen Proceedings (the “Motion to Reopen”), (ECF No. 179), which the Court granted, (ECF
No. 181). On October 4, 2018, both Parties attended a pretrial conference. Following that
pretrial conference, Columbia sought leave to file for partial summary judgment. (ECF No.

195.) The Court granted Columbia’s unopposed request, (ECF No, 197), and on October 5,
2018, Columbia filed the Partial Summary Judgment Motion. Symantec responded and
Columbia replied.

Il. Standard of Review: Summary Judgment

Summary judgment under Rule 56 is appropriate only when the Court, viewing the record
as a whole and in the light most favorable to the nonmoving party, determines that there exists no
genuine issue of material fact and that the moving party is entitled to judgment as a matter of
law. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986); Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248-50 (1986). Once a party has properly filed evidence supporting the
motion for summary judgment, the nonmoving party may not rest upon mere allegations in the
pleadings, but instead must set forth specific facts illustrating genuine issues for trial. Celotex
Corp., 477 U.S. at 322-24. These facts must be presented in the form of exhibits and sworn

affidavits. Fed. R. Civ. P. 56(c).

 

22 Neither appeal concerned the 643 Patent because in 2014 this Court stayed the case as
to Columbia’s claims concerning this patent prior to entering partial final judgment. Each of
Columbia’s original seventh through eleventh causes of action, which pertain to the 643 Patent,
remain.

10
A court views the evidence and reasonable inferences drawn therefrom in the light most
favorable to the nonmoving party. Anderson, 477 U.S. at 255. Whether an inference is
reasonable must be considered in conjunction with competing inferences to the contrary. Sylvia
Dev. Corp. v, Calvert Cty., 48 F.3d 810, 818 (4th Cir. 1995). Nonetheless, the nonmoving “party
is entitled ‘to have the credibility of his evidence as forecast assumed.” Miller v. Leathers, 913
F.2d 1085, 1087 (4th Cir. 1990) (en banc) (quoting Charbonnages de France v. Smith, 597 F.2d
406, 414 (4th Cir. 1979)). Ultimately, the court must adhere to the affirmative obligation to bar
factually unsupportable claims from proceeding to trial. Felty v. Graves-Humphreys Co., 818
F.2d 1126, 1128 (4th Cir. 1987) (citing Celotex Corp., 477 U.S. at 323-24).

Hl. Analysis

First, the Court finds that no genuine dispute of material fact exists that precludes
summary judgment on the issue of statutory estoppel. As to the merits, the Court concludes that
the plain language of 35 U.S.C. § 315(e)(2) unambiguously estops Symantec from asserting as
grounds of invalidity those dozens of additional grounds presented in its invalidity contentions
which Symantec chose not to raise in its petitions for inter partes review. Contrary to
Symantec’s argument otherwise, the Federal Circuit’s decision in Shaw does not preclude this
result. Rather, the purpose of inter partes review and fundamental principles of fairness nearly
compel it. For these reasons, the Court will grant the Partial Summary Judgment Motion.

A. No Genuine Dispute of Material Fact Exists

Symantec seemingly attempts to preclude summary judgment by arguing that a genuine
dispute of material fact exists. Specifically, in a single sentence Symantec asserts, that it

999

“disputes that source code is a ‘printed publication,’” such that it could be raised during inter

partes review. (Resp. Summ. J. Mot. 3.) This one sentence assertion does not create a dispute of

11
material fact that would prevent the Court from granting summary judgment for two reasons:
first, it fails to satisfy Local Rule 56(B) or Fourth Circuit precedent; and, even were the Court to
consider the merits of this argument, it would likely fail. See E.D. Va. Loc. Civ. R. 56(B);
Bouchat v. Balt. Ravens Football Club, Inc., 346 F.3d 514, 522 (4th Cir. 2003).

First, procedurally, when a party claims the existence of a genuine, material factual
dispute, the party must support its claim with evidence from the record. See E.D. Va. Loc. Civ.
R. 56(B); Bouchat, 346 F.3d at 522 (finding that “[a] party opposing a properly supported motion
for summary judgment ‘may not rest upon the mere allegations or denials of [its] pleadings,’ but
rather must ‘set forth specific facts showing there is a genuine issue for trial.’” (quoting Fed. R.
Civ. P. 56(e))); see Rodriguez v. Fanning, No. 1:15-cv-1654, 2016 WL 10586250, at *2 (E.D.
Va. Nov. 22, 2016). Here, Symantec cites only a prior version of 35 U.S.C. § 102(b) as support
for its contention that source code does not constitute a “printed publication.” (Resp. Summ. J.
Mot. 3.) In accordance with Local Rule of Civil Procedure 56(B) and the Fourth Circuit’s
holding in Bouchat, the Court finds that this single, unsupported sentence does not suffice to
raise an issue of disputed material fact. See E.D. Va. Loc. Civ. R. 56(B); Bouchat, 346 F.3d at
522.

Second, even were the Court to consider this argument, it would likely find that source
code could constitute a printed publication. A “printed publication” may include information
that “is printed, handwritten, or on microfilm or a magnetic disc or tape, etc.” In re Wyer, 655
F.2d 221, 227 (C.C.P.A. 1981). Ifa party seeks to characterize information as a “printed
publication” it “should produce sufficient proof of its dissemination or that it has otherwise been
available and accessible to persons concerned with the art to which the document relates and thus

most likely to avail themselves of its contents.” /d. (citation omitted). Here, Columbia has

12
submitted specific evidence to show the public availability of both the DIDUCE and ReVirt
source codes. (See Guzior Decl.; Reply Summ. J. Mot., Ex. 8 “Hangal Decl.,” ECF No. 211-8.)
Columbia also asserts that Symantec itself identified the two source codes as prior art in its
invalidity contentions. (Reply Summ. J. Mot. 18, ECF No. 211 (citing Guzior Decl. Exs. A-1,
A-2, A-5).) Because Symantec proffers no evidence to find otherwise, the Court would likely
find that the DIDUCE and ReVirt source codes constitute a printed publication.

For these reasons, no genuine dispute of material fact exists. The Court will enter
summary judgment on the issue of statutory estoppel for the reasons stated below.

B. Applicable Legal Standards Regarding Statutory Estoppel

Three legal concepts guide the Court’s analysis: fundamental principles of statutory
interpretation, statutory estoppel under 35 U.S.C. § 315(e)(2); and the types of inter partes
review.

1. Fundamental Principles of Statutory Interpretation

The purpose of statutory interpretation is “to try to determine congressional intent.” Dole
v. United Steelworkers of Am., 494 U.S. 26, 35 (1990). The analysis must “begin, as always,
with the language of the statutory text,” and “[i]n the absence of a definition from Congress, [the
Court] accord[s] words in a statute their ordinary, contemporary, common meaning.” United
States v. Midgett, 198 F.3d 143, 145-46 (4th Cir. 1999) (internal citation and quotation marks
omitted); see also Pioneer Inv. Servs. Co. v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 388
(1993) (“Courts properly assume, absent sufficient indication to the contrary, that Congress
intends the words in its enactments to carry ‘their ordinary, contemporary, common meaning.’”

(quoting Perrin v. United States, 444 U.S. 37, 42 (1979))).

13
A Court must look to the statute as a whole in determining the meaning of individual
words because “the meaning of statutory language, plain or not, depends on context.” King v. St.
Vincent's Hosp., 502 U.S. 215, 221 (1991); see also Dole, 494 U.S. at 35 (“[I]n expounding a
statute, we are not guided by a single sentence or member of a sentence, but look to the
provisions of the whole law, and to its object and policy.” (internal citation and quotation marks
omitted)). And courts should read statutes, “where possible[,] as effecting a ‘symmetrical and
coherent regulatory scheme.’” BP Am. Prod. Co. v. Burton, 549 U.S. 84, 99 (2006) (quoting
FDA v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 133 (2000)). When “the terms of [a]
statute are unambiguous on their face, or in light of ordinary principles of statutory
interpretation,” judicial inquiry normally ends. United States v. Morison, 844 F.2d 1057, 1064
(4th Cir. 1988).

2. Section 315(e)(2) Estoppel

The resolution of the Partial Summary Judgment Motion turns on the interpretation of
Title 35, Section 315(e)(2), which estops inter partes review petitioners who have received a
final written decision from asserting in a subsequent civil action grounds of invalidity that it
“raised or reasonably could have raised during that inter partes review.” 35 U.S.C. § 315(e)(2).
Specifically, the provision states

The petitioner in an inter partes review of a claim in a patent under this chapter

that results in a final written decision under section 318(a)...may not assert

either in a civil action arising in whole or in part under section 1338 of title

28:..that the claim is invalid on any ground that the petitioner raised or
reasonably could have raised during that inter partes review.
35 U.S.C. § 315(e)(2). This provision applies to two types of grounds for invalidity:

“(1) grounds that a petitioner raises in [her or] his [infer partes review] petition, but upon which

the PTAB declines to institute review (‘non-instituted grounds’); and (2) grounds that a

14
petitioner does not raise in [her or] his petition, but reasonably could have raised (‘non-petitioned
grounds’).” Network-1 Techs., Inc. v. Alcatel-Lucent USA, Inc., No. 6:11-cv-492-RWS-KNM,
2017 WL 4478236, at *2 (E.D. Tex. Sept. 26, 2017) (citing Oil-Dri Corp. of Am. v. Nestle
Purina Petcare Co., No. 15-CV-1067, 2017 WL 3278915, at *4 (N.D. Ill. Aug. 2, 2017)).
3. Types of Inter Partes Review

Inter partes review begins when a party files a petition to institute inter partes review
before the PTAB. 35 U.S.C. § 311(a). Congress created inter partes review “to create a timely,
cost-effective alternative to litigation” in order “to establish a more efficient and streamlined
patent system that will improve patent quality and limit unnecessary and counterproductive
litigation costs.” Milwaukee Elec. Tool Corp., 271 F. Supp. 3d at 1027. Prior to 2018, the
PTAB had the choice of fully or partially instituting an infer partes review after receiving a
petition. When the PTAB fully instituted inter partes review it considered all grounds of
invalidity that the petitioner asserted in its petition for inter partes review. Partial institution
occurred when the PTAB—not the petitioner—chose to institute inter partes review on only
some of the asserted grounds of invalidity, creating the non-instituted grounds recognized in
Network-1 Techs, 2017 WL 4478236 at *2. The PTAB seemingly made this decision to expedite
the inter partes review process, but it raised fairness concerns because it was the Director of the
PTAB, not the petitioner, who defined the scope of the inter partes review.

In light of the Supreme Court of the United States’ decision in SAS Institute, Inc. v.
Tancu, 138 S. Ct. 1348, 1354 (2018), courts will no longer face issues stemming from partial
institution. In SAS Institute, the Supreme Court found that the regulatory scheme establishing
inter partes review did not allow for partial institution and struck down the process because “it’s

the petitioner, not the Director [of the PTAB], who gets to define the contours of the

15
proceeding.” Jd. at 1354, 1359-60. The PTAB must now institute review on all grounds of
invalidity asserted in the requesting party’s petition for inter partes review, or completely reject
the petition. See id.

Because PTAB fully instituted inter partes review on all of Symantec’s asserted claims,
(Mem. Supp. Summ. J. Mot. 3), this case involves only the non-petitioned grounds recognized in
Network-1 Techs, not non-instituted grounds. 2017 WL 4478236 at *2.

C. The Terms of § 315(e) Plainly Preclude Symantec From Relying on Those

Grounds of Invalidity That It Knew Existed and Reasonably Could Have
Raised in Its Inter Partes Review Petition

Both parties contend that the plain text of the statute supports their position. Columbia’s
argument centers on the phrase “reasonably could have raised.” 35 U.S.C. § 315(e)(2). (Mem.
Supp. Summ. J. Mot. 13.) It highlights that Symantec identified dozens of grounds in its
invalidity contentions, but plucked out only a few of those grounds to include in its petitions to
institute inter partes review. Because Symantec previously identified the additional grounds,
Columbia contends that Symantec reasonably could have raised those grounds in its petitions to
institute infer partes review, meaning that § 315(e)(2) estoppel bars Symantec from now raising
those additional grounds before this Court.

Symantec contends that Columbia’s position “is premised on an overly broad reading of
35 U.S.C. § 315(e)(2) that conflicts with Federal Circuit precedent.” (Resp. Summ. J. Mot. 1
(relying on Shaw Industries Group, Inc. v. Automated Creel Sys., Inc., 817 F.3d 1293 (Fed. Cir.
2016).) Symantec suggests that Columbia’s interpretation ignores the phrase “during that inter
partes review,” 35 U.S.C. § 315(e)(2) (emphasis added). (/d. 3.) According to Symantec, the
plain language, coupled with the Federal Circuit’s decision in Shaw, compel the Court to find

that § 315(e)(2) estoppel does not apply to non-petitioned grounds, because estoppel applies only

16
to those grounds raised or that reasonably could have been raised, after that particular inter
partes review began. Thus, they say, only those grounds on which the PTAB actually instituted
inter partes review, could be estopped.

Because the plain language of the statute comports with Columbia’s interpretation,
because Symantec’s interpretation would only apply in a virtually nonexistent situation,?> and
because and Columbia’s interpretation does not render any of § 315(e)’s terms meaningless, the
Court readily finds that the plain language of § 315(e)(2) bars Symantec from supporting its
invalidity affirmative defense with those grounds of invalidity that it knew existed, but chose not
to assert, in its petitions for inter partes review, The Federal Circuit’s decision in Shaw does not
preclude this result.

1. The Plain Language of 35 U.S.C. § 315(e)(2) Estops Symantec From
Supporting Its Affirmative Defense With Non-Petitioned Grounds of

Invalidity It Knew Existed and Chose Not to Assert Before the PTAB

The plain language of § 315(e)(2) unambiguously supports Columbia’s interpretation.
Section 315(e)(2) states that a party cannot assert as a ground of invalidity “any ground that the
petitioner raised or reasonably could have raised during that inter partes review.” 35 U.S.C.

§ 315(e)(2). Several courts have defined those grounds that the petitioner “reasonably could
have raised,” 35 U.S.C. § 315(e)(2), as grounds that “a skilled searcher conducting a diligent

search reasonably could have been expected to discover,” Apotex Inc. v, Wyeth LLC, No.

 

23 At least two courts, and the PTAB, have recognized that to adopt Symantec’s
interpretation would render meaningless the phrase “reasonably could have raised” because it
would apply only to an odd situation in which “a petitioner raises a ground in a petition, the
PTAB institutes [inter partes review] on that ground, the petitioner abruptly changes course and
fails to pursue that ground before the PTAB post-institution, and then . . . seeks to raise that
invalidity ground in federal court.” Oil-Dri Corp. of Am., 2017 WL 3278915 at *8; see Network-
1 Techs., Inc., 2017 WL 4478236 at *5; see also Kingston Tech. Co., Inc. v. Spex Techs., Inc.,
No. IPR2018-01002, 7, (P.T.A.B. Nov. 6, 2018). This Court cannot conclude that such a
contrived interpretation of the statutory language comports with the “ordinary, contemporary,
common meaning” of the words of the statute. See Midgett, 198 F.3d at 146.

17
IPR2015-00873, 6 (P.T.A.B. Sept. 16, 2015) (citing 157 Cong. Rec. $1375 (daily ed. Mar. 8,
2011) (statement of Sen. Grassley)); see, e.g., Biscotti Inc. v. Microsoft Corp., No. 2:13-cv-
01015-JRG-RSP, 2017 WL 2526231, *8 (E.D. Tex. May 11, 2017). No dispute exists that a
“skilled searcher conducting a diligent search reasonably could have been expected to discover”
the non-petitioned grounds at issue in this case. /d. Indeed, no party disputes that Symantec
previously identified the grounds of invalidity in its May 12, 2014 invalidity contentions, and
merely chose not to assert them in its December 5, 2014 petitions to institute inter partes review.
Contrary to Symantec’s contention that it does so, this interpretation does not render the
phrase “during that infer partes review” meaningless when the Court applies the plain meaning
to all words in the statute.” Specifically, the Supreme Court has stated that an inter partes
review begins when the petitioner files a petition requesting the PTAB to institute such a review.
SAS Inst., 138 S. Ct. at 1355 (“Start where the statute does. In its very first provision, the statute
says that a party may seek inter partes review by filing ‘a petition to institute an inter partes
review.’” (citing 35 U.S.C. § 311(a))). The Supreme Court also has found that the substance of
the petition drives the inter partes review proceeding itself. Jd. (stating that “the statute
envisions that a petitioner will seek an inter partes review of a particular kind—one guided by a
petition describing ‘each claim challenged’ and ‘the grounds on which the challenge to each
claim is based.’” (citing 35 U.S.C. § 312(a)(3))). Inter partes review is “a process in which it’s
the petitioner, not the Director [of the PTAB], who gets to define the contours of the
proceeding.” /d. Because the initial petition is an essential part of the infer partes review

process, the grounds the petitioner asserts in the petition were raised “during that inter partes

 

4 Section 315(e)(2) estops an infer partes review petitioner from asserting “that the
[patent] claim is invalid on any ground [of invalidity] that the petitioner raised or reasonably
could have raised during that inter partes review.” 35 U.S.C. § 315(e)(2) (emphasis added).

18
review.” The Court’s interpretation of § 315(e)(2) recognizes this, and does not render the
phrase “during that inter partes review” meaningless.

For these reasons, the plain language of § 315(e)(2) estops Symantec from relying on
those grounds of invalidity that it previously identified in its 2014 invalidity contentions, but that
it chose not to assert in its inter partes review petitions. The Federal Circuit’s interpretation of
§ 315(e) estoppel in Shaw does not preclude this result.

2. The Federal Circuit’s Decision in Shaw Does Not Preclude the Court’s
Interpretation of § 315(e)(2)

The Federal Circuit’s decision in Shaw has led the United States District Courts to
differing interpretations of § 315(e)(2). Specifically, courts disagree on whether the Federal
Circuit’s holding in Shaw applies only to non-instituted grounds, such as those at issue in
Shaw,” or to non-petitioned grounds as well, a situation that Shaw did not confront but that is
now before this Court. Compare Oil-Dri Corp. of Am., 2017 WL 3278915 at *9 (finding that the
estoppel provision in § 315(e)(2) applied to non-petitioned grounds, but did not apply to non-
instituted grounds), with Intellectual Ventures I LLC v. Toshiba Corp., 221 F. Supp. 3d 534,

553-54 (D. Del. 2016) (finding that the estoppel provision in § 315(e)(2) did not apply to non-

 

25 In Shaw, the petitioner submitted two separate petitions to the PTAB asking it to
institute inter partes review on several asserted grounds of invalidity. Shaw, 817 F.3d at 1296—
97. The PTAB instituted inter partes review on some of the grounds of invalidity but denied
inter partes review on other grounds, id., engaging in the kind of “partial institution” that the
Supreme Court now forbids, SAS Jnst., 138 S.Ct. at 1354. When the petitioner appealed the
PTAB’s final decision to the Federal Circuit, the Federal Circuit declined to issue a writ of
mandamus forcing the PTAB to institute inter partes review on those grounds of invalidity on
which it had declined to institute inter partes review. Id. at 1300. The Federal Circuit’s
conclusion that § 315(e) would not bar the petitioner from later supporting an invalidity
argument with those grounds of invalidity on which the PTAB chose not to institute inter partes
review results, in part, because the inter partes review “does not begin until it is instituted” and it
was the PTAB, not the petitioner, who chose not to institute inter partes review on the non-
instituted grounds. Jd.

19
petitioned grounds). Neither the Supreme Court nor the Federal Circuit has addressed this
question.

The majority of courts to have considered this issue, as well as a sister court in this
district, have confined Shaw to its procedural posture and concluded that it applies only to non-
instituted grounds on which the PTAB did not institute inter partes review.*© See, e.g., Cobalt
Boats, LLC v. Sea Ray Boats, Inc., No. 2:15ev21, 2017 WL 2605977 (E.D. Va. June 5, 2017);
Oil-Dri Corp. of Am., 2017 WL 3278915 at *7 (collecting cases).

Although Symantec contends that the Federal Circuit’s decision in Shaw controls, the
Court concludes that the unique procedure at issue in Shaw materially distinguishes it from this
case. In Shaw, the PTAB instituted inter partes review on only a portion of the grounds of
invalidity the petitioner identified in its inter partes review petition. Shaw, 817 F.3d at 1296-97,
The Supreme Court struck down this practice of “partial institution,” SAS Inst., 138 S. Ct. at
1354, and the Federal Circuit subsequently found that if the PTAB institutes inter partes review
it must consider all asserted grounds of invalidity, Adidas AG v. Nike, Inc., 894 F.3d 1256, 1257-
58 (Fed. Cir. 2018). Moreover, the PTAB fully instituted inter partes review on all grounds of
invalidity that Symantec asserted in its inter partes review petitions for the 115 Patent and the
322 Patent. For this reason, the Federal Circuit’s decision in Shaw concerns only a unique
procedure, not at issue here, and does not control the outcome of this case. See, e.g., Cobalt
Boats, LLC, 2017 WL 2605977; Oil-Dri Corp. of Am., 2017 WL 3278915 at *7 (collecting

cases).

 

26 The Court recognizes that a minority of courts have concluded that Shaw compels the
opposite result. See, e.g., Koninklijke Philips NV. v. Wangs All. Corp., No. 14-12298-DJC,
2018 WL 283893, at *4 (D. Mass. Jan. 2, 2018); Verinata Health, Inc. v. Ariosa Diagnostics,
Inc., No. 12-cv-05501-SI, 2017 WL 235048, at *3 (N.D. Cal. Jan. 19, 2017). These courts
interpret Shaw to apply to both non-instituted grounds, like those at issue in Shaw, and non-
petitioned grounds, like those at issue in the instant case. The Court finds these non-binding
cases unpersuasive.

20
The Court concludes that the plain language of § 315(e)(2) estops Symantec from
supporting its invalidity affirmative defense with those dozens of additional grounds of invalidity
that it identified in its 2014 invalidity contentions, but later chose not to include in its petitions
for inter partes review, Given its singular procedural posture, Shaw does not require otherwise.

D. The Purpose of § 315(e) Estoppel and Inter Partes Review Supports a
Finding that Estoppel Applies to Non-Petitioned Grounds

Although the unambiguous language of § 315(e) alone compels the Court’s holding,
Morison, 844 F.2d at 1064, the Court further concludes that the purpose behind § 315(e)(2)
estoppel and inter partes review provide further support for finding that Symantec cannot
support its invalidity affirmative defense with the dozens of grounds of invalidity that it knew
existed but chose not to assert in its inter partes review petitions.

The Federal Circuit has recognized that Congress created inter partes review “to
‘establish a more efficient and streamlined patent system that will improve patent quality and
limit unnecessary and counterproductive litigation costs.’”*”? MCM Portfolio LLC v. Hewlett-
Packard Co., 812 F.3d 1284, 1290-91 (Fed. Cir. 2015) (citation omitted). Interpreting the
estoppel provision to not apply to non-petitioned grounds, would allow parties to “pursue two

rounds of invalidity arguments as long as they carefully craft their [inter partes review] petition.”

 

*7 Because the Court finds the plain language of § 315(e)(2) controlling, the Court need
not analyze the legislative history fully. Even were the Court to fully consider the legislative
history, it would likely find that the legislative history suggests that § 315(e)(2) estoppel applies
to non-petitioned grounds.

Columbia points to two statements in the statute’s legislative history. First, a statement
from Senator Kyl describing the estoppel provision by saying that it “ensure[s] that if an inter
partes review is instituted while litigation is pending, that review will completely substitute for at
least the patents-and-printed-publications portion of the civil litigation.” (Mem. Supp. Summ. J.
Mot. 15 (quoting 157 Cong. Rec. $1376 (daily ed. Mar. 8, 2011) (statement of Sen. Kyl)).)
Second, a statement from David Kappos, the director of the PTO at the time, who testified that
“{t]hose estoppel provisions mean that your patent is largely unchallengeable again by the same
party.” (/d. (quoting Biscotti, 2017 WL 2526231 at *4).) Without relying on them, the Court
notes that these statements would support a finding that § 315(e)(2) estoppel applies to non-
petitioned grounds.

21
Cobalt Boats, LLC, 2017 WL 2605977 at *3. This dual track would improperly “allow
[Symantec] to reap the benefits of the [inter partes review] without the downside of meaningful
estoppel.” Parallel Networks Licensing, LLC v. Int’l Bus. Machs. Corp., No. 13-2071 (KAJ),
2017 WL 1045912, at *12 (D. Del. Feb. 22, 2017). A more “efficient” patent litigation process
flows from giving plain meaning to the words of the statute and interpreting § 315(e)(2) estoppel
to apply to non-petitioned grounds that entities such as Symantec chose to omit. See MCM
Portfolio LLC, 812 F.3d at 1290-91.

E. Fundamental Principles of Fairness Compel Estopping Symantec From

Asserting the Grounds of Invalidity That It Knew Existed and Reasonably
Could Have Raised in Its Inter Partes Review Petition

In addition to the plain language of § 315(e)(2) and the purpose of the estoppel provision
and inter partes review, fundamental principles of fairness also support a finding that statutory
estoppel applies to non-petitioned grounds. Symantec argues that the Court should not estop it
from raising those grounds set forth in its invalidity contentions, but not raised in its inter partes
review petitions, because to do so would be “plainly unfair.” (Resp. Summ. J. Mot. 2.)
Symantec states that “[bJecause the body of law interpreting the [inter partes review] estoppel
provision was still in its infancy at the time Symantec petitioned for an inter partes review,”
Symantec reasonably relied “on the plain text of the statute in deciding what claims and grounds
to include in its petitions.” (/d. 11.)

But fairness does not preclude the Court’s holding—it compels it. A plain reading of
§315(e)(2) coupled with the purpose of inter partes review, makes clear that § 315(e)(2) estoppel

applies to non-petitioned grounds. The language of the statute has not changed since December

2014, when Symantec filed its petition for inter partes review.?* Because the Court finds the

 

28 The fact that courts have only recently begun to conclude that the § 315(e)(2) estoppel
applies to non-petitioned grounds has no bearing on the fairness of this decision. Although

22
language of the statute plain, Symantec cannot reasonably “expect to hold a second-string
invalidity case in reserve in case the [inter partes review] does not go [Symantec’s] way.”
Douglas Dynamics, LLC, 2017 WL 1382556 at *4; see Oil-Dri Corp. of Am., 2017 WL 3278915,
at *9 (finding that estopping a party in a situation where it fails to raise a ground of invalidity
that it reasonably could have raised “is both fair—as the party could only blame itself—as well
as common” (citing Asetek Danmark A/S v. CMI USA Inc., 852 F.3d 1352, 1365 (Fed. Cir.
2017))).

Indeed, it would be unfair to interpret § 315(e)(2) to allow a petitioner to assert in the
subsequent civil litigation those non-petitioned grounds of invalidity put forth in its invalidity
contentions but omitted from its inter partes review petition, because to do so would allow the
petitioner a “second bite at the apple.” See Parallel Networks Licensing, 2017 WL 1045912 at
*12 (stating that to allow a petitioner to later raise non-petitioned grounds in the district court
that it “elected not to raise during the [inter partes review] would . . . allow it to reap the benefits
of the [inter partes review] without the downside of meaningful estoppel”); Cobalt Boats, LLC,
2017 WL 2605977 at *3 (concluding that interpreting the estoppel provision not to apply to non-
petitioned grounds, would allow parties to “(pursue two rounds of invalidity arguments as long as
they carefully craft their [inter partes review] petition.”). For these reasons, the principles of
fairness further support the Court’s holding that § 315(e)(2) estoppel applies to non-petitioned

grounds.

 

Symantec may not have had the benefit of case law at the time it filed its petition, it does not
create any unfairness because the statutory language clearly placed Symantec on notice that if it
did not assert all grounds of invalidity that it “reasonably could have raised,” the estoppel
provisions would bar their later use in a civil action. See 35 U.S.C. § 315(e)(2).

23
IV. Conclusion

Because the Court finds the language of the statute plain, the Court concludes that the
statutory estoppel provisions in 35 U.S.C. § 315(e)(2) apply to the non-petitioned grounds of
invalidity Symantec now seeks to use to support its invalidity affirmative defense before this
Court. The legislative purpose of § 315(e) estoppel and inter partes review, as well as
fundamental principles of fairness bolster this holding and the Federal Circuit’s decision in Shaw
does not preclude it. For these reasons, § 315(e)(2) estoppel bars Symantec from asserting those
grounds of invalidity set forth in its 2014 invalidity contentions, but not raised in its inter partes
review petitions. The Court will grant the Partial Summary Judgment Motion.

An appropriate order shall issue.

 

 

United States District Judge

Date: 1/2/2014
Richmond, Virginia

24
